Citation Nr: 0327191	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  







INTRODUCTION

The veteran had active military duty from June 1989 to 
January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for 
right shoulder and left knee disorders.  Service connection 
for a left knee disorder was subsequently allowed in October 
2002.  Service connection for a right shoulder disorder 
remains on appeal.   




REMAND


Although a right shoulder disorder was not identified in the 
service medical records, a VA examination report from soon 
after service separation in August 1999 noted less than full 
range of right shoulder motion, and identified bilateral 
rotator cuff syndrome with impingement, left greater than 
right.  Service connection for a left shoulder disorder has 
been allowed as identified during and after service.  

A subsequent VA examination report from July 2002 noted 
increased loss of right shoulder motion since the earlier 
examination, and identified "chronic right shoulder pain, 
moderate symptoms, essentially normal examination."  Both 
physicians conducting these VA examinations in 1999 and 2002 
ordered right shoulder X-rays, but none were taken, or if 
taken, the results are not on file.  

Although the RO correctly pointed out that pain alone is not 
itself a disability which qualifies for an award of service 
connection, unless such pain is objectively 

associated with an identifiable medical pathology, given that 
these two post-service VA examinations did identify symptoms 
making X-ray studies necessary for proper evaluation, the 
absence of such X-rays makes these examinations inadequate.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  In 
PVA, the Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the one-year statutory period 
provided for response.  Therefore, because this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  The RO may certainly 
inquire whether the veteran wants to waive any period of time 
he may have remaining to submit evidence under the statute, 
if he has already submitted all relevant evidence available, 
and does not want a decision otherwise delayed.  

For these reasons, the case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal precedent.

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine whether he has a 
right shoulder disability.  The examination 
should include X-ray studies and any other 
appropriate diagnostic studies which might 
provide a clear diagnosis of any identifiable 
pathology of the right shoulder.  The claims 
folder must be provided to the examiner for 
review, and the examination report must state 
that the claims folder was available and 
reviewed in conjunction with the examination.  
The examiner should be requested to indicate 
whether there is identifiable pathology of the 
right shoulder and, if so, to opine whether it 
is at least as likely as not causally related 
to the veteran's military service from 1989 to 
1999.  A statement of reasons for any opinion 
provided is essential.  
3.  After completing the above development, 
the RO should review the VA orthopedic 
examination report for completeness and return 
it for any corrective action necessary.  
Thereafter, the RO should again address the 
veteran's claim and, if the benefit sought on 
appeal is not allowed, issue him and the 
representative a supplemental statement of the 
case which includes a discussion of compliance 
with VCAA.  The appellant and representative 
must be provided an opportunity to respond, 
and the case should thereafter be returned to 
the Board after compliance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




